SHARE TRANSFER AGREEMENT

 

This Agreement dated effective the __ day of _________, 2018.

 

BETWEEN:

SKINVISIBLE PHARMACEUTICALS, INC.

a Nevada corporation having an address at

#10 – 6320 S. Sandhill Rd., Las Vegas, NV 89120

 

(the “Transferor”) OF THE FIRST PART

 

 

AND:

DOREEN MCMORRAN of

356 Vincents Hollow Circle

Henderson, NV 89052

 

(the “Transferee”) OF THE SECOND PART

 

 

THIS AGREEMENT WITNESSES THAT in consideration of the settlement of indebtedness
totalling US $217,500, being a portion of the indebtedness owed to the
Transferee by the Transferor, and in reliance of the representations and
warranties of the Transferee, the Transferor hereby sells, assigns and transfers
to the Transferee 2,500,000 common shares (the “Shares”) of Ovation Science Inc.
(the “Company”), as constituted on the date hereof.

 

The Transferee represents and warrants to the Transferor that:

 

(1)           The Transferee hereby acknowledges that this transfer of shares
has not been reviewed by the United States Securities and Exchange Commission
(the "SEC") and that the Shares are being transferred by the Company pursuant to
an exemption from registration;

 

(2)           The Transferee is acquiring the Shares solely for the Transferee’s
own account and benefit for investment purposes, and not with a view to the
resale or distribution of any part thereof. The undersigned does not have any
contract, undertaking, agreement or arrangement with any person to sell,
transfer or otherwise dispose of, grant participations in or distribute the
Shares or any portion thereof either currently or after the passage of a fixed
or determinable period of time or upon the occurrence or nonoccurrence of any
predetermined event or circumstance;

 

(3)           The Transferee is not aware of any circumstance presently in
existence which is likely in the future to prompt a sale or other disposition of
shares.

 

(4)           The Transferee possesses the financial and business experience to
make an informed decision to acquire the Shares and has had access to all
information relating to the Company and its business operations, which would be
necessary to make an informed decision to purchase the Shares;

 

(5)           The Transferee is an officer of the Company and as such has access
to all necessary information on the Company to make this investment decision.
The Transferee is not relying on any representation from the Transferor with
respect to the Company, its business or prospects;

 

(6)           The Transferee acknowledges and agrees that the shares are
restricted securities, as contemplated under the United States Securities Act of
1933 which have been issued without registration and that all certificates
representing the shares will be endorsed with the following legend:

 

“THE SECURITIES REPRESENTED BY THIS CERTIFICATE HAVE NOT BEEN REGISTERED UNDER
THE SECURITIES ACT OF 1933 (THE "ACT"), AND HAVE BEEN ISSUED IN RELIANCE UPON
EXEMPTIONS FROM THE REGISTRATION REQUIREMENTS OF THE ACT. SUCH SECURITIES MAY
NOT BE REOFFERED FOR SALE OR RESOLD OR OTHERWISE TRANSFERRED UNLESS THEY ARE
REGISTERED UNDER THE APPLICABLE PROVISIONS OF THE ACT OR ARE EXEMPT FROM SUCH
REGISTRATION.”

 

  

 

 

 

(7)           The Transferee is aware that the Company is filing a prospectus in
certain Canadian jurisdictions and that as a condition of acceptance of the
prospectus and listing of the shares on the Canadian Securities Exchange, the
shares will be subject to escrow and/or pooling requirements.

 

The Transferor represents and warrants to the Transferee that it has the right
to dispose of the Shares in the manner contemplated by this Agreement.

 

This Agreement has been prepared by O’Neill Law Corporation as legal counsel for
the Company only and the Transferor and the Transferee acknowledge and agree
that they have been advised to seek independent legal counsel with respect to
the matters contained in this Agreement.

 

This Agreement may be executed in one or more counterparts, each of which so
executed shall constitute an original and all of which together shall constitute
one and the same agreement.

 

IN WITNESS WHEREOF, the parties have executed this Agreement effective as of the
date first written above.

 

SKINVISIBLE PHARMACEUTICALS, INC.

by its authorized signatory:

 

/s/ Terry Howlett

Signature of Authorized Signatory

 

Terry Howlett

Name of Authorized Signatory

 

Chief Executive Officer

Position of Authorized Signatory

 

 

SIGNED, SEALED AND DELIVERED

BY DOREEN MCMORRAN

in the presence of:

 

 

/s/ Doreen McMorran

Signature of Witness DOREEN MCMORRAN

 

356 Vincents Hollow Cir.

Address of Witness

 



Henderson NV 89052

Address of Witness



 

 

 

 

1700536-1041-General(OVATIO)\Transfer Agmt.Skinvisible_McMorran1.docx



 2 

 

 